                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHILDREN’S HEALTH DEFENSE,                       Case No. 20-cv-05787-SI
                                   8                    Plaintiff,
                                                                                          JUDGMENT
                                   9             v.

                                  10     FACEBOOK INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s claims against defendants Facebook, Mark Zuckerberg, and The Poynter Institute

                                  14   for Media Studies, Inc., have been dismissed without leave to amend, and plaintiff’s claims against

                                  15   defendant Science Feedback have been dismissed without prejudice.

                                  16          Judgment is hereby entered against plaintiff and in favor of defendants.

                                  17

                                  18          IT IS SO ORDERED AND ADJUDGED.

                                  19

                                  20   Dated: June 30, 2021                         ______________________________________
                                                                                      SUSAN ILLSTON
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
